 



Exhibit 10.3
AMENDMENT TO SERVICE AGREEMENT
     THIS AMENDMENT TO SERVICE AGREEMENT (the “Amendment”), made as of this 1st
day of December, 2005, by and between Cronos Containers Limited, a company
incorporated in England and whose registered office is at the Ice House, Dean
Street, Marlow, Buckinghamshire SL7 3AB, England (“Employer”), and John C. Kirby
(“Employee”),
W I T N E S S E T H:
     WHEREAS, Employer and Employee entered into a Service Agreement, dated as
of February 29, 2000, as amended December 17, 2001, November 5, 2002,
November 4, 2003, May 28, 2004, and July 8, 2005 (hereinafter, the “Service
Agreement”); and
     WHEREAS, pursuant to clauses 2.1 and 2.2 of the Service Agreement, Employer
agreed to employ Employee, and Employee agreed to serve in the employ of the
Employer, on an exclusive and full-time basis, as the Senior Vice President —
Operations of Employer, until November 30, 2006, subject to earlier termination
pursuant to the provisions of the Service Agreement; and
     WHEREAS, Employer and Employee desire to extend the term of the Service
Agreement;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
Employer and Employee hereto agree as follows:
     1. Extension of Term of Service Agreement. Employer agrees to employ the
Employee, and the Employee agrees to serve in the employ of the Employer, on an
exclusive and full-time basis, in the position identified for Employee in the
Service Agreement, subject to the supervision and direction of that person or
persons set forth in the Service Agreement, until November 30, 2007, unless such
period is sooner terminated by either party giving the other not less than three
(3) months written notice subject to the provisions of clauses 13.1 or 13.3 of
the Service Agreement.
     2. Continuance in Force of Service Agreement. Other than as specifically
amended hereby, the terms and provisions of the Service Agreement shall remain
in full force and effect.
 
[Signature page follows.]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employer and the Employee have signed this
Amendment, effective as of the day and year first above written.

                  “EMPLOYER”    
 
                CRONOS CONTAINERS LIMITED    
 
           
 
           
 
  By   /s/ Frank P. Vaughan    
 
           
 
           
 
  Its   Director    
 
           
 
           
 
                “EMPLOYEE”    
 
           
 
           
 
      /s/ John C. Kirby                   JOHN C. KIRBY    

2